Mr. Presiding Justice Brown delivered the opinion of the court. On July 20, 1898, appellee sent to appellants, who were bhe proprietors of the Merchants and Farmers Bank at Findlay, Ill., twenty-three notes which were secured by chattel mortgage on a printing outfit, which had before that time been sold by appellee to one Cutler, the said notes being for the purchase money. The instructions in the letter accompanying the mortgage and note were to foreclose the mortgage, and bid the property in for the lowest possible amount, unless some one else bid enough to cover the debt, $436. Appellants acknowledged the receipt of the letter. Appellee then wrote appellants that their experience was, that property was sometimes needlessly sacrificed on sales of that kind, and advised them that they could not allow the property sold off unless they received $250 for it, and then for appellants to have judgment taken against the mortgagor for the unpaid notes; and if the $250 could not be realized they preferred having the goods come back to them as they had every facility for handling such property. Appellants on the receipt of this last letter, on the same day, wrote appellee: “ It will be necessary to foreclose your mortgage, and as that is out of our line of business, we have handed it to Mr. Earnhardt, a justice of the peace here, with your instructions. If tins does not suit you, write or send message and 1 will get the mortgage and return it to you, as we will not have any more to do with-it.” Ho other correspondence was had between the parties to this suit until the property was sold by Mr. Earnhardt, and he sent the proceeds, less his -charges, to appellee, in September, 1899. The property was advertised and at the sale brought $12. After deducting his expenses of the sale, $6, the justice forwarded the residue to appellee. This suit followed, resulting in a verdict and judgment for appellee for $250. The property was lost to appellee with the exception of $6 received and retained as the net proceeds of the sale. It is a controverted question whether appellee received appellants’ letter which stated that they had turned the chattel mortgage over to the justice of the peace to be foreclosed and that they would have nothing further todo with the transaction, etc. It is, however, unnecessary to pass upon this issue of fact. In the employment of an agent, the principal bargains-for the disinterested skill, diligence and zeal of the agent for his own exclusive benefit. There rests upon one becoming an agent the duty of fidelity to his employer’s business in which he engages. It is the primary duty of an agent to obey the instructions given to him by his principal. If he deviates therefrom and there is consequent injury, -the fact that the agent intended a benefit to the principal is no defense. The presumption is, that the principal knows his own interests and object better than these are known by the agent; and the agent is bound to carry out the principal’s plans. While a cause of action may exist, the law fixing the measure of damages must not be disregarded. In this case, the court instructed the jury that if they found for the plaintiff, the measure of damages was §250. This was error. The correct measure of damages was the difference between the amount for which the goods sold, and their fair cash market value. 3 Sutherland on Damages, 2d Ed., Secs. 778-9; Rollins v. Duffy, 18 Ill. App. 398; 2 Sedgwick on Damages, Sec. 822. There is no evidence in the record to sustain the finding of damages when tested by this rule. The judgment of the Circuit Court will be reversed and the cause remanded. The motion to tax costs of additional abstract, which was taken with the case, is denied. Heversed and remanded.